Citation Nr: 0828875	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran was scheduled for a personal hearing before the 
Board in May 2007, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2007).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

This case was previously before the Board in October 2007 and 
April 2008 when it was remanded for further development.  The 
required development having been completed in regard to the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, this issue is appropriately before 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that the veteran's bilateral 
hearing loss was not present in service, is not related to 
loud noise exposure in service, or to medications 
administered for malaria during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002);  38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran seeks service connection for bilateral hearing 
loss.  The veteran contends that his exposure to loud noise 
in service as well as his treatment with medications for 
malaria caused his bilateral hearing loss.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for bilateral hearing 
loss.  The veteran was first diagnosed with bilateral hearing 
loss in February 1998, more than fifty years after separation 
from service.  The veteran has been treated by the VA for his 
hearing loss since diagnosis.

In December 2007, the veteran was afforded a VA Compensation 
and Pension (C&P) audiological evaluation, which revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
75
90
105
LEFT
30
60
75
90
100

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 44 percent in the left ear.

The veteran reported that he was exposed to the loud noise of 
gun and artillery fire during basic training in the military.  
He also indicated that he was exposed to loud noise for 35 
years after service while working in a factory and working 
with lawn equipment.

The examiner rendered the opinion that the veteran's 
bilateral hearing loss was less likely than not related to 
the veteran's exposure to loud noise in service.  However, 
the examiner did not render an opinion on whether the 
veteran's bilateral hearing loss was related to his report of 
medication taken in service to treat malaria.  The examiner 
indicated that "[d]etails about which medication the 
[patient] took for malaria during the military service was 
not readily found in the C-file" and that the question would 
be best addressed by an ear, nose, and throat physician 
(ENT).

Subsequently, the Board remanded the case for a medical 
opinion noting that service medical records (SMRs) dated in 
March 1946 reveal that the veteran was treated for malaria 
while in service with Atabrine, Codeine, and aspirin. 

In May 2008, a VA physician, after reviewing the claims 
folder, rendered the opinion that the veteran's hearing loss 
was less likely than not caused by the veteran's exposure to 
loud noise in service.  The physician also rendered the 
opinion that the medications administered to the veteran in 
service to treat malaria were not responsible for the 
veteran's bilateral hearing loss. 

The Board finds that the veteran was exposed to loud noise in 
service as reported by the veteran's statements.  The Board 
further finds, in light of the results of the December 2007 
VA C&P audiological evaluation, that the veteran has a 
current bilateral hearing loss disability pursuant to 38 
C.F.R. § 3.385.

However, in light of the above evidence, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.  While it is undisputed that the veteran has a 
current bilateral hearing loss disability, the medical 
evidence does not associate the veteran's hearing loss with 
his exposure to loud noise in service or the malaria 
medications he was treated with in service.  As the veteran 
is not competent as a lay person to relate current hearing 
loss to service, service connection for bilateral hearing 
loss must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated April 1987 to November 2007.  The veteran 
submitted private treatment records of Dr. R.S., dated 
February 1997 to May 2003, and Dr. T.A., dated in August 
1996.  The appellant was afforded a VA medical examination in 
December 2007 and a VA medical opinion was obtained in May 
2008, pursuant to the Board's October 2007 and April 2008 
remands.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied


REMAND

This case was previously before the Board in October 2007 and 
April 2008 and was remanded for the RO, first, for a VA C&P 
examination to determine the etiology of the veteran's 
bilateral hearing loss and tinnitus and, second, for an 
opinion on whether the veteran's bilateral hearing loss 
and/or tinnitus were related to the veteran's report of 
medication taken in service to treat malaria.  The remand 
requested that the examiner render an opinion regarding 
whether the veteran's bilateral hearing loss and/or tinnitus 
were related to his report of medication taken in service to 
treat malaria.

As noted above, in December 2007, in response the first 
remand, the veteran was afforded a VA C&P audiological 
examination.  The examiner did not render an opinion on 
whether the veteran's bilateral hearing loss and/or tinnitus 
were related to his report of medication taken in service to 
treat malaria.  The examiner indicated that "[d]etails about 
which medication the [patient] took for malaria during the 
military service was not readily found in the C-file."

In the second remand, dated in April 2008, the Board noted 
that SMRs dated in March 1946 reveal that the veteran was 
treated for malaria while in service with Atabrine, Codeine, 
and aspirin, and requested that an opinion be rendered 
regarding whether the veteran's bilateral hearing loss and/or 
tinnitus was related to the veteran's active service or the 
taking of these medication while on active duty.

As discussed above, in May 2008, a VA physician rendered the 
opinion that the veteran's bilateral hearing loss was less 
likely than not caused by the veteran's in service noise 
exposure or medications for malaria in service.  The 
physician did not, however, render an opinion regarding 
whether the veteran's tinnitus was related to the veteran's 
in service noise exposure or medications for malaria 
administered in service as requested in the April 2008 Board 
remand.

The Court has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
veteran's claim of entitlement to service connection for 
tinnitus must be remanded for an opinion to be rendered 
regarding whether the veteran's tinnitus is related to the 
medications that the veteran took for malaria during military 
service. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion to be 
provided by an ear-nose-throat physician.  
The claims folder should be made 
available to and reviewed by the 
physician.  The physician should provide 
an opinion as to whether it is less 
likely than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
tinnitus is related to service, and 
particularly, to his report of in-service 
acoustic trauma and medication (Atabrine, 
Codeine and aspirin) administered in 
service for malaria.  The rationale for 
all opinions expressed should be provided 
in a report.  If the physician determines 
that a physical examination is necessary 
in order to provide the requested 
opinion, such examination should be 
scheduled.  

2.  Thereafter, adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


